Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159744-5(59)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  MICHAEL J. LONG, Personal Representative                                                              Stephen J. Markman
  of the ESTATE OF MICHAEL KNUDSEN,                                                                          Brian K. Zahra
              Plaintiff/Counter-Defendant-                                                             Richard H. Bernstein
              Appellee,                                                                                Elizabeth T. Clement
                                                                    SC: 159744                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 341412
                                                                    Grand Traverse CC:
                                                                      2016-031437-NM
  GEOFFREY FIEGER and FIEGER LAW, PC,
           Defendants/Counter-
           Plaintiffs/Third-Party
           Plaintiffs-Appellants,
  and
  RICHARD M GOODMAN, GOODMAN
  KALAHAR, DEAN A ROBB, and DEAN ROBB
  LAW FIRM,
             Third-Party Defendants-Appellees.
  __________________________________________/
  ZACHARY ALLEN KOTT-MILLARD,
           Plaintiff/Counter-Defendant-
           Appellee,
                                                                    SC: 159745
  v                                                                 COA: 341414
                                                                    Grand Traverse CC:
                                                                      2016- 031442-NM
  GEOFFREY FIEGER and FIEGER LAW, PC,
           Defendants/Counter-
           Plaintiffs/Third-Party
           Plaintiffs-Appellants,
  and
  RICHARD M GOODMAN, GOODMAN
  KALAHAR, DEAN A ROBB, and DEAN ROBB
  LAW FIRM,
             Third-Party Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of appellants to extend the time for filing
  their reply is GRANTED. The reply will be accepted as timely filed if submitted on or
  before November 7, 2019.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 23, 2019

                                                                               Clerk